 

Exhibit 10.3(b)

 

MAXIMUM AMOUNT GUARANTY CONTRACT

 

 (Apply to lines of credit)

Ref: Xing Yin Shen Longgang Credit (Guarantee) Zi (2017) No. 0238C

Creditor: Industrial Bank Co., Ltd. , Shenzhen Longgang Branch

Address: Parkland, Longxiang Road, Longgang Town,Shenzhen

Legal Representative / CEO: Wen Xiaoxia

 

Guarantor: Icon Energy System (Shenzhen) Co., Ltd.

Legal Representative / CEO: Pan Dangyu

 

Contract signed at: Industrial Bank Building, Industrial Bank Co., Ltd. Shenzhen
Branch, Futian, Shenzhen

 

  Important notes:

 

For protecting your rights and interests, please read, check and confirm
following items carefully before signing:

 1. You have the right to sign this contract. Or you have been given sufficient
authority legally.

 2. You have read and understood this contract carefully and sufficiently, and
have paid attention on assuming, exempting or limiting responsibilities of
Industrial Bank Co., Ltd., and the content with bold font.

 3. Your company and you have understood the meaning of this contract and
relevant legal consequence, and agree to accept these provisions.

 4. The contract provided by Industrial Bank Co., Ltd. is a model contract.
There is space for modifying, supplement and deleting.

 5. If you have further questions to this contract, please consult Industrial
Bank Co., Ltd.

 

 The guarantor is voluntary as a financier ("creditor") to provide security for
the line of credit of the applicant Huizhou Highpower Technology Co., Ltd. (or
"debtor"). In order to clarify the rights and duties, abide by credit, the
contracting parties signed this contract in accordance with relevant laws and
regulations to comply with.

 

Article 1 Definition and Interpretation

 

In addition to agreed in writing by both parties, then:

 1. The master contract (as defined below) agreed definitions and
interpretations applicable to this contract.

 2. The "claims" or called the principal debt, means the debt approval and
provided by the creditor, including loans, lending, trade finance (including but
not limited to issuing letters of credit, trust receipts, packing loans, export
financing, export collection bills and import bills, etc.), bankers'
acceptances, discounted bills , bills buyback, guarantees (including the
Independent guarantees, see demand guarantees and standby letters of credit,
etc.) and other financing business (including principal, interest, penalty
interest, compound interest, liquidated damages, damages, cost of achieving the
claim).

 Under this contract, the claim of the financier and the debt of the applicant
mean the same content.

 3. The "principal" refers to the principal debt made by the business transacted
by the financier, including but not limited to the principal loans, trade
finance capital, bankers' acceptances fare, bill discounting, money advanced for
credit of letter, the principal part of guaranteed by the creditor for the
debtor.

 

 

 

 

4. The "guaranteed maximum principal" means the amount agreed by both parties in
order to clarify the scope of the claims guaranteed by the covenant. Regardless
of times and sum of the debt, the guarantor takes joint liability for all debt
under the guaranteed maximum principal.

 5. The "validity of guarantee" refers to a continuous uninterrupted period
agreed by both parties in order to clarify the scope of the claims by the
covenant. The debt happened during the period, whether the settlement deadline
is over that period or not, the guarantor takes joint liability for all debt
under the guaranteed maximum principal.

 6. "The cost of the claim for the creditor" refers to the necessary fees of
achieving the credit, including take litigation, arbitration and other ways to
pay litigation (arbitration) fees, legal fees, travel expenses, execution fees,
security fees, and other expenses.

 7. "Master Contract" means credit contract (that is, "General Agreement") and
all sub-contract signed by the financier and the applicant.

 "Sub-contract" means based on the basic or special contract, the contract
signed by both parties after getting approval of the creditor, include the
content of each sum, the due date and other rights and obligations. The
sub-contract is an integral part of the basic or special contract, with the same
legal effect. The forms of contract can be different according to business
needs, as the application of L/C, bills or other manner considered fit by the
creditor. If the master contract and sub-contract has different part, the
sub-contract will be effective.

 8. This "working day" refers to the bank business day, If a withdrawal or
repayment date is not a Business Day, delay to the next business day.

 

Article 2 The Main Credit Contract of Guarantee

 

 The master contract of guarantee is Basic Credit Line Contract (No. XingYin
ShenLonggang Credit Zi (2017) No. 0238), and its sub-contracts. The sum of
credit is RMB twenty million only, credit period is from 20th Sep 2017 to 20th
Sep 2018.

 The guarantor will be borne joint liability for all debts under the master
contract.

 

Article 3 Maximum Guarantee Principal

 

 1. Under this contract, maximum guarantee principal is RMB (in word) TWENTY
MILLION YUAN ONLY.

 2. Under the maximum guarantee principal, the guarantor is borne joint
liability for all debt balance (including principal, interest, penalty, compound
interest, liquidated damages, damages, realization of claims).

 

Article 4 Validity of Guarantee

 

 1. Valid period is from 20th Sep 2017 to 20th Sep 2018.

 2. The loan under the contract can be used only when during the period of
validity, but the guarantor is borne joint liability for each debt whether the
debt is in or over the validity of the guarantee contract.

 

Article 5 Guarantee Responsibility

 

 1. The guarantor is borne joint liability under this contract. For whatever
reason, if the applicant fails to fulfill due debts under the master contract
(including but not limited to early recovery of debts because of the default of
the applicant or the guarantor's request), the guarantor shall perform the
repayment obligation on behalf of the debtor.

 

 

 

 

 2. If there are several guarantors under this contract, all guarantors shall
jointly bear joint responsibility.

 3. Main debts expire, the debtor fails to repay the debt and interest, the
guarantor shall perform the repayment obligation.

 4. Furthering the period of the main debt, if the creditor recovers the debt in
advance according to the master contract, the guarantor shall bear joint
responsibility for this and other debts under the guarantee contract.

 

Article 6 Scope of Guarantee

 

 1. The financial claims under this contract ("the secured claims") refers to
all debts provided by the creditor to the debtor, including but not limited to
the principal debt, interest (including default interest, compound interest),
breach of contract , damages , expenses of claims.

 2. On the due date, if the applicant refused to repay the loan, which lead to
the debt rights also in the range of the guarantee.

 3. The principal , interest and other costs, the time of performance, usage,
rights and obligations of the parties as well as any other relevant matters
under the contract shall prevail by relevant agreements, contracts, application,
notice , various certificates and other records, all kinds of certificates and
other relevant legal documents issued or signed without guarantor’s
confirmation.

 4. In order to avoid ambiguity, all fees of prepare, improve, perform or
enforce the contract (including, but not limited to attorney’s fees, litigation
or arbitration costs etc.) constitute a part of the secured debt.

 

Article 7 Warranty Period

 

 The warranty period under the contract:

 1. The warranty period under the contract is calculated according to each
financing applied by the applicant. For each financing, the warranty period is
ended after two years of the expiration.

 2. If there are several financings in one master contract, the warranty period
of each financing is ended after two years of the expiration.

3. If the principal debt is repayable in installments, there are several
financings in one master contract, each warranty period is calculated in
installments, and the guarantor shall bear responsibility for two years from the
date of expiry.

 4. If any extension agreement is signed by financier and debtor without agreed
by the guarantor, the guarantor will still bear responsibility for all financing
under the contract within two years from the date of extension expiry.

 5. If the financier decides to recover the debts in advance, the warranty
period is two years since the date of expiry noticed by the financier.

 6. The warranty period of bankers' acceptances, letters of credit and letters
of guarantee is two years from the date of advance payments. If advance for
several times, warranty period is calculated from each advance payment.

 7. The warranty period of commercial bills is two years from the date of
discount maturity.

 

 

 

 

Article 8 On Demand

 

 As long as financiers submitted notification of debt collection to the
guarantor with the contract number and the amount of debt, the guarantor shall
immediately perform the repayment and give up all reasons of defense.

 

Article 9 Declaration and Commitment of Guarantor

 

 The guarantor voluntarily made the following statement and commitment, and
liable for its truthfulness:

 1. The guarantor is established under the laws and a validly existing legal
company, with full civil capacity. The guarantor follows the creditor's request
to provide relevant evidence, permits, certificates and other documents required
by the creditor.

 2. The guarantor has sufficient capacity to fulfill all the obligations and
responsibility under the contract, not because of any instruction, financial
conditions change, or any agreement with any party to reduce or waive their
commitment to settle the obligation.

 3. The guarantor has sufficient power, authority and legal right to sign this
contract, the guarantor has obtained and fulfilled all necessary approvals and
authorizations of its internal or other relevant procedures to make the contract
execution and performance, and has achieved and fulfilled any government
department or other authority's approval, registration, authorization, consent,
license or other relevant procedures for this contract, and signed this contract
with all the necessary approvals, registrations, consents, licenses ,
authorizations and other related procedures remain fully valid.

  4. The guarantor signed the contract in full compliance with the relevant
Articles of the guarantor, the internal decisions, shareholders and board
resolution. The contract does not conflict with any charter, internal decisions,
shareholders resolutions, board resolution and the guarantor's policies.

 5. The execution and performance of this contract is based on the guarantor's
true intention. Loan facility is compliance with legal and regulatory
requirements, execution and performance of this contract does not violate any
binding law, regulation, ordinance or the contract. This contract is valid and
enforceable, as a result of the guarantor’s defects in the execution and
performance of this contract to result in the contract is invalid, the guarantor
will immediately and unconditionally make compensation for all losses to the
creditor.

 6. Under this contract, all the documents, financial statements and other
information provided by the guarantor is true, complete, accurate and effective,
and continue to fulfill the creditor’s request of the financial indicators.

 7. Such as a change in ownership structure or key management personnel or other
significant events and significant transactions, the guarantor shall require the
prior written consent of the financer.

 9. When the guarantor has fulfilled the guarantee responsibilities, the
guarantor has the right to recover the money from the applicant without
prejudice the repayment in the future. However, if the applicant has the claim
of the guarantor and the requirement of repayment from the financier at the same
time, the guarantor agreed the applicant to repay the debt of the financier
first.

 10. If the applicant and the guarantor have or will sign a counter- guarantee
contract in respect of the obligations under the contract, the counter-guarantee
contract shall not prejudice any rights of the financier in law or in fact under
the contract.

 11. Before pay off the debts, regardless of any reason lead to reduce the
guarantee ability of guarantor, the financier has the right to require the
guarantor to provide a new full and effective guarantee.

12. There was no any litigation, arbitration or administrative proceedings for
the guarantor’s outstanding or known to occur on the guarantor, and there was no
events of liquidation or other similar proceedings whether it comes forward by
the guarantor or by a third party.

 

 

 

 

 13. If the creditor is forced into disputes between the guarantor and any other
party because of fulfilling the obligations under the contract, the guarantor
should pay litigation or arbitration costs, legal costs and other expenses.

14. As under the master contract , there are other guarantees ( including but
not limited to guarantee , mortgage , pledge, standby and any other form of
security ) , the guarantor agrees that one can give up part of security interest
or security interest subordinated ( including the collateral is based on the
collateral provided by the debtor) , financier and any mortgagor / pledgor
(including the mortgagor / pledgor artificially is the debtor himself) can be
varied by agreement and subordinated security interest, the amount of the
secured creditor and other content, even if financiers made the above act, the
guarantor is still voluntary to bear all responsibility of this contract.

 15. The guarantor is a company, the commitment to its publication in the
national enterprise credit information system of the public information is true,
complete and valid, the consent of the guarantor promises continued creditors to
query the system in the enterprises to choose the public and not the public
information. If required by the creditor to capital verification, the guarantor
agrees to capital verification in accordance with the requirements of the
creditors and provide professional agency issue a capital verification report.

 16. For under this contract and the guarantor/issuer and the bank of any
department or agency (including the bank subsidiary), other Banks, non-banking
financial institutions or units of financing contract, guarantee under the
contract or other contract of any event of default, the guarantor shall promptly
notify the creditors in written form.

17. The guarantor if the state administration for industry and commerce or other
relevant departments of the state in any establishment, modification or
cancellation of registration, it shall notify the creditors prior to application
for registration, and immediately after the completion of the registration of
the relevant registration copy and submit it to the creditors.

18. The guarantor in this declaration and authorization, the creditor shall have
the right to the credit condition of the guarantor has the necessary
investigation, and may, according to government departments, bank regulators,
and the people's bank of China on the need of construction enterprise and
individual credit reporting work, the information about the contract and other
relevant information to the departments or institutions established or approved
credit inquiry system to submit the credit information, and allows information
to be legitimate query here.

 

Article 10 Obligations of Disclosing Important Transactions and Events

 

 1.Guarantor should inform financer of significant transactions and events of guarantor in written timely.

 2. During valid period of this contract, stock transfer, reorganization,
merger, discrete, shareholding reform, joint venture, cooperation, joint
operation, contract, lease, business scope, change of registered capital, major
asset transfer, contingent liability, or anything which may affect guarantor’s
ability of assuming responsibility should be notified to financer in writing 30
days in advance.

3. Termination of business, going out of business, bankruptcy, dissolution,
cancellation of business license, deterioration of financial situation or
involving in major business dispute, or anything may affect guarantor’s ability
to assume responsibility should be noticed to financer in 7 days by written
since the date above things take place.

4. When guarantor involves in major litigation or arbitration with any third
party, or other significant thing which may affect guarantor’s ability to assume
responsibility, financer should be notified by written in 7 days since the date
guarantor receives relevant notice.

 

 

 

 

5. The guarantor promises that it will not use its legal dispute with third
party to damage financer’s right.

 

Article 11 The Rights of Creditors

 

1.       The main creditor under the contract expires or the guarantor fails to
perform under this contract, the financier has the right to directly deduct the
funds from any account of the guarantor.

2.       The creditor shall have the right to request the guarantor to provide
at any time reflects the business situation and credit circumstance of financial
reports, financial statements and other information.

3.       As under the master contract , there are other guarantees ( including
but not limited to guarantee , mortgage , pledge, standby and any other form of
security ) , the guarantor agrees that one can give up part of security interest
or security interest subordinated ( including the collateral is based on the
collateral provided by the debtor) , financier and any mortgagor / pledgor
(including the mortgagor / pledgor artificially is the debtor himself) can be
varied by agreement and subordinated security interest, the amount of the
secured creditor and other content, even if financiers made the above act, the
guarantor is still voluntary to bear all responsibility of this contract.

4.       This contract prior to the establishment of the guarantee or is
determined, do not need a guarantor agrees, the creditor shall have the right to
the part or all of the creditor's rights under the main contract and its
corresponding guarantee rights transferred to a third party (or to establish a
trust, the asset management plan and other special purpose vehicle). The
guarantor agrees to have the transfer and transfer (if any) of the creditor's
rights, still for the creditor's rights and the transferee in accordance with
the contract agreement (or to establish a trust, the asset management plan and
other special purpose vehicle) and the original security (if any) to provide
guarantee to the creditor.

5.       The guarantor if it is a company, if the guarantor in default under
this contract, or may endanger realize creditor's rights of the creditor, the
creditor shall have the right to demand the guarantor and its shareholders
expire subscribed capital contribution obligation acceleration, the guarantor
should be in accordance with the requirements for creditors in a timely manner
the subscribed capital. The creditor shall have the right to demand the
guarantor and its shareholders don't pay dividends.

 

Article 12 Change in the Main Contract

 

Guarantor agrees and confirmed: the creditor and the debtor negotiation to
modify, change the main contract, or financing under the main contract
extension, are considered to be already prior consent of the consent of the
guarantor, don't need to inform the guarantor, the surety shall be relieved of
the suretyship liability not breaks.

 

Article 13 Events of Default and Breach of Contract

 

1. Since this contract comes into force, the financer and the guarantor shall
perform the obligations as agreed in the contract, any one party fails to
perform or not completely fulfill the obligation of this contract, shall bear
the corresponding liability for breach of contract.

2. One of the following circumstances is a guarantor defaults:

 (1) Any information provided by guarantor and the statements and commitments
stated in Article 9 of this contract are false, inaccurate, incomplete and
misunderstood.

 (2) the guarantor violates of the foregoing provisions of Article 10, not
disclose the significant transactions and events

 

 

 

 

 (3) Deterioration of guarantor’s credit status and obvious weakening of
repayment ability (including contingent liability);

 (4) Stopping doing business, going out of business, being announced bankruptcy,
dissolution, cancellation of business license, involving in major business
dispute, and deterioration of finance condition and so on;

(5) the guarantor/issuer or guarantor of controlling shareholders, actual
controllers or associates involve significant litigation, arbitration or other
disputes, or its material assets seizure, seizure, freezing, enforcement or be
taken other measures to have the same effect.

(6) the guarantor/issuer or guarantor of the legal representative, the actual
controllers, directors, supervisors and senior managers be taken other
compulsory measures, criminal detention or be missing or is declared to be
missing, lose the necessary capacity for civil conduct, unable to properly link,
dies or is declared dead, death or after being declared dead no successor or
legatee, property, receiver or the successor or legatee refused to accept the
inheritance or bequest or guardian, the successor or legatee or property
receiver refused to continue to perform the contract, under the guise of a
marriage and relationship changes to transfer assets or trying to transfer
assets, etc., lead to an adverse effect on the guarantor's solvency.

(7) the guarantor under this contract and the bank of any department or agency
(including the bank subsidiary), other Banks, non-banking financial institutions
or units of financing contract, guarantee any event of default under the
contract or other contract.

 (8) Other thing which may damage financer’s right.

 3. If the guarantor defaults, financer has the right to take one or more
following measures:

 (1) require the guarantor to remedy;

 (2) require the guarantor to perform guarantee obligation in advance;

 (3) require the guarantor to provide a new full and effective guarantee;

 (4) require the guarantor to perform immediately guarantee responsibility;

(5) require the guarantor to pay under the main contract to finance ten percent
of the principal as the breach of contract;

(6) request the guarantor to compensate by default all losses arising from the
creditors;

(7) to revoke and withdraw the actions of the guarantor damage the interests of
creditors in accordance with the law;

(8) directly deduct the guarantor of any account funds to repay its debt within
the scope of guarantee;

(9) to other legal means to pursue the guarantor's liability for breach of
contract.

 The guarantor shall make the implementation of the above measures and waive all
defenses.

 

Article 14 The Independence of the Guarantor’s Obligations

 

 1. The guarantor's obligations under this contract have independence with no
effect of the relationship between any party and the third party, except there
are stipulates.

 2. The guarantee contract has independence, regardless of any conditions; the
guarantee contract is effective even if the master contract is not effective. If
the master contract is confirmed as invalid, then the guarantor still bear the
joint liability for the debtor’s debts.

 3. If the applicant violates the master contract (including but not limited to
the applicant fails to use the loan under the sub-contract) , shall not affect
the liability of guarantee, the guarantor cannot require to reduce or waive the
responsibility of guarantee.

 

 

 

 

Article 15 The Continuity of Obligation

 

 1. All the guarantor's obligations under this contract have continuity, for his
heir apparent, agent, receiver, the assignee and the main company after merger,
reorganization, change the name is completely and equally binding.

 2. The guarantor hereby acknowledges, financiers can continuously and
cyclically to provide financing to the applicant under the contract, the
guarantor has joint for liability of all claims, regardless of the times and sum
of each financing.

 3. The contract is a continuing guarantee, the guarantor shall bear
responsibility of guarantee until the debts is paid off.

 4. All or part of the release or discharge of the secured creditor based on any
payments, guarantees or other disposition which have been declared invalid or
must be repaid, the guarantor’s responsibility will be remain in force.

 

Article 16 Priority Subrogation Arrangements

 

 The guarantor states that, once the guarantor cannot assume security
responsibility, and the guarantor itself has not sufficient property to be
repaid, the financier has priority right of any claims against third parties,
accounts receivable and other property interests. The guarantor will voluntarily
relinquish the defenses against the financier under Article 28 of "security
law".

 

Article 17 Offsetting Arrangements

 

 The right of the financier under the contract cannot offsetting by the
guarantor’s or any other party’s right of offsetting.

  

Article 18 Files, Communications and Notifications

 

 1. The parties of this Contract hereby confirm that their domiciles and service
methods given herein are their service addresses and methods of relevant legal
documents (including but not limited arbitration application, arbitration
notice, case filing notice or acceptance notice, statement of defense, written
counterclaim, evidence, notice of court session, award, mediation document,
execution notice, notice of performance within a time limit, and other legal
documents during hearing and execution of arbitration).

 

Recipient: Icon Energy System (Shenzhen) Co., Ltd.

 

Detailed Address: 4/F, Building A East, Jinmeiwei Industrial Park, High
Technology Park, Shangkeng Community, Guanlan Street, Baoan District, Shenzhen

 

Zip Code: 518000 Tel.: ***

 

Designated Agent (if any): Detailed Address:

 

Zip Code: Tel.:

 

The parties of this Contract hereby confirm and agree to send legal documents by
personal delivery or by the following methods:

 

¨ Post; ¨ Fax, No.                          ; ¨ E-mail,
Address:                          ;

 

¨ SMS, Receiving No.:***                       .

 

 

 

 

The foregoing legal documents shall be deemed as having been served (to the
principal if having been served to the designated agent) once they are sent by
any means to the address given above. In case of change of any party’s service
address and service method, the other party shall be timely notified in written
form. If the other party is not timely notified, such change shall be deemed
invalid and the party of change shall assume relevant responsibilities arising
therefrom.

2. Any documents, communications and notifications sent by the way of the above
address, shall be deemed to arrive on the following dates:

 (1) by post (including speed post, ordinary letter, registered mail), it will
be deemed to arrive on the day after five working day;

 (2) by facsimile or other electronic means of communication, it will be deemed
to arrive on day;

 (3) by personal delivery, the date of recipient is deemed to be arriving date.

 Notifications by the way of website, online banking, telephone banking or
business outlets announcement should be deemed to arrive on day. The creditor
does not need to borne any responsibility for any transmission errors,
omissions, or delays of mail, fax, telephone or any other communication system.

 3. The two sides agreed that the seal of the office seal, financial seal,
contract seal, receive seal and credit seal is the effective seal for the
documents, communications and notifications. All staves of the debtor have right
to receive files, communications and notifications.

 

Article 19 Applicable Law, Jurisdiction and Dispute Resolution

 

 1. Effective performance, termination, interpretation and dispute settlement
etc. of this contract is applicable for china laws.

 2. For any dispute about this contract, guarantors and creditors should resolve
through friendly consultations; If friendly negotiation fails, the both parties
agree to solve by the following section (2) :

(2) To Shenzhen Arbitration Commission for arbitration, to resolve the dispute
by the rules of the Arbitration Commission, that the arbitration award is final
and binding on both parties. The site selection is in Shenzhen.

 3. at the disputed period, the part of not involved has still to be carried
out.

 

Article 20 The Contract Effectiveness and Other Matters

 

 1. The contract shall take effect from the date of signature or stamp of both
parties..

 2. After the effective of this contract, the master contract signed by the
financier and the applicant does not need to be confirmed by the guarantor.

 3. (3) the guarantor has full read all the terms and conditions of this
contract, and pay special attention to the terms of this contract with black
font, at the request of the guarantor, the creditor has the corresponding
provisions for the purpose of this contract to do, the guarantor/issuer the
meanings of the terms of this contract and the corresponding legal consequences
have all know and understand fully, volunteered to give priority to contract the
debtor to provide guarantee, and guarantee obligations pursuant to this
contract.

 4. During the effective period of this contract, the creditor gives to the
debtor and the guarantor any tolerance, forgiveness, or delay to use the rights
and interests, shall not damage, impact or limit the creditor to share the
rights and interests in accordance with relevant laws and regulations and this
contract, or to be deemed giving up the rights and interests, also do not affect
the guarantor to borne any obligation under this contract.

 5. The creditor shall have the right to authorize or entrust other branch of
industrial bank to perform rights and obligations under this contract (including
but not limited to authorized or entrusted bank branches of other related
contracts, etc.) according to the debtor’s operation and management, or the loan
under this contract as other branch’s to undertake, without prior consent of the
guarantor, and the guarantor still bear the responsibility of guarantee.

 

 

 

 

6. The main contract for the creditor to a debtor to open the l/c, letter of
guarantee or standby letter of credit business, creditor and the debtor of the
letter of credit, letter of guarantee under the main contract or any
modifications, additions or standby letter of credit financing under l/c, etc.,
such as the financing are considered to be modified or have the prior consent of
the consent of the guarantor, the guarantor shall still undertake suretyship
liability stipulated in this contract.

7. The attachment is an integral part of this contract, and the attachment of
this contract is equally valid.

 8. During the period of the line of credit, if the series of contracts,
agreements and other legal documents are not explicitly for the contract of
guarantee, that shall be deemed as a guarantee by the guarantee contract.

 9. This contract is triplet, the creditor holds two copies, the guarantor holds
one copy, with equal legal effect.

 

Article 21 The Notarization and Voluntarily to Accept Compulsory Execution

 

 1. The contract should be in the provisions of the state notary office for
notarization if any party request notarization.

 2. The notarized contract have the enforcement effect, if the debtor fails to
perform the debt or the creditor shall realize creditor's rights according to
laws and regulations and this contract, the creditor shall have the right to
directly apply the people's court with jurisdiction for enforcement.

 

Article 22 Supplement:

 



The creditor (official seal): /s/ [COMPANY SEAL]   the legal representative
(signature):         The guarantor (official seal): /s/ [COMPANY SEAL]   the
legal representative (signature):  

  

 

